Case: 2:20-cv-04998-SDM-CMV Doc #: 16 Filed: 11/02/20 Page: 1 of 1 PAGEID #: 48




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 COLBY PERKINS, et al.,
                                          :
                    Plaintiffs,
                                                 Case No. 2:20-cv-4998
                                                 Judge Sarah D. Morrison
       v.
                                                 Magistrate Judge Chelsey M.
                                                 Vascura
 SYNCHRONY BANK, et al.,
                                          :
                    Defendants.


                                      ORDER

      This matter is before the Court for consideration of Plaintiffs’ Colby and

Natalie Perkinses’ Notice of Dismissal as to Defendant Synchrony Bank. (ECF No.

15.) The Sixth Circuit has interpreted Federal Rule of Civil Procedure 41(a) as

permitting a plaintiff to dismiss an entire controversy, but no less. Philip Carey

Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961). The Court therefore construes

the Perkinses’ Notice as a motion to drop Synchrony Bank under Federal Rule of

Civil Procedure 21. See Hirst v. Verizon Wireless Svcs., LLC, No. 5:18-cv-589-JMH,

2019 WL 1102201, at *2 (E.D. Ky. Mar. 8, 2019). The Perkinses’ Motion is

GRANTED.



      IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE
